Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas A. Nordbrok appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint without prejudice for failure to comply with a court order. Rule 41(b) of the Federal Rules of Civil Procedure permits a district court to dismiss an action based on a plaintiffs failure to comply with any order. Where a litigant has ignored a district court’s express warning that noncompliance will result in dismissal, it is appropriate for the court to dismiss the case. See Ballard v. Carlson, 882 F.2d 98, 95-96 (4th Cir.1989). Based on our review of the record in this case, we find no reversible error. We therefore affirm the district court’s order. Nordbrok v. Dep’t of Corr., No. 2:14-cv-00533-AWA-DEM (E.D.Va. Apr. 20, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. •

AFFIRMED.